Order entered September 6, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00768-CV

                   NOBLE ANESTHESIA PARTNERS, PLLC, Appellant

                                                 V.

                 U.S. ANESTHESIA PARTNERS, INC., ET AL., Appellees

                       On Appeal from the 298th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-09602

                                             ORDER
       Before the Court is appellant’s September 4, 2018 unopposed motion for an extension of

time to file a brief. We GRANT the motion and extend the time to October 8, 2018. We

caution appellant that further requests for extension in this accelerated appeal will be disfavored.


                                                       /s/    ADA BROWN
                                                              JUSTICE